Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered July 5, 2007, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
The claim for tortious interference with contract is time-barred, having been brought more than three years after the cause of action accrued and damages were suffered (CPLR 214 [4]; see Kronos, Inc. v AVX Corp., 81 NY2d 90, 92 [1993]). The transfer of stock was completed no later than 1999, after which defendant began receiving income from his ownership. The fact that the stock became more valuable with the 2005 sale of real property held by the corporation did not create a separate date of injury, but merely increased the potential damages.
Since plaintiffs never owned, possessed or controlled the stock, they could not maintain an action for its conversion (see Soviero v Carroll Group Intl., Inc., 27 AD3d 276, 277 [2006]). In any event, such a claim is untimely (CPLR 214 [3]; see Vigilant Ins. Co. of Am. v Housing Auth. of City of El Paso, Tex., 87 NY2d 36, 44 [1995]). Concur—Mazzarelli, J.P, Andrias, Nardelli, Buckley and Freedman, JJ. [See 2007 NY Slip Op 31956(U).]